The Honorable Tim Wooldridge State Representative 100 College Drive Paragould, Arkansas 72450
Dear Representative Wooldridge:
This is in response to your request for an opinion concerning Act 1144 of 1991, which is codified at A.C.A. § 14-284-108 (Cum. Supp. 1991). Specifically, you note that a fire district was formed in Southern Greene County last year. In voting on the measure, residents were told that the fire tax would only be assessed on the savings in insurance premiums they would receive. (Presumably according to the provisions of former A.C.A. §14-284-108). You also note, however, that since then, you sponsored legislation (now Act 1144) that removed from this statute the provision about assessing on the insurance savings. Your question is whether the new Act 1144 is applicable to the Southern Greene County Fire District.
It is my opinion that the answer to your question is "no." This act is inapplicable to this district, as is the statute which it amends. The Southern Greene County Fire District was not created under the subchapter in which this statute appears, and as such is not, and never was, subject to its provisions.
There are several subchapters in the Arkansas Code that govern the establishment of fire protection districts. See A.C.A. §§14-284-101 -123, 14-284-201 -224 and 14-284-301 -307. The act to which you refer, Act 1144 of 1991, amends A.C.A. § 14-284-108, which is a part of the first subchapter above. The particular fire protection district about which you inquire, however, was created under the second sub-chapter. It is my understanding that petitions were filed with the county court and an election was held on the question of the creation of the district in accordance with A.C.A. § 14-284-205. This statutory subsection appeared on the ballot title at the election. This fire protection district is thus governed by the provisions of A.C.A. §§ 14-284-201 -224, and not A.C.A. §§14-284-101 -123, in which Act 1144 appears.
The assessment provision applicable to the Southern Greene County Fire District is A.C.A. § 14-284-212, which provides for annual assessment of benefits to the lands, and which was amended in 1989 to allow an option for the assessment of a flat fee per parcel, which fee may differ between residential and commercial property. A.C.A. § 14-284-212(g) (Cum. Supp. 1991).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh